Exhibit 10.21

 

 

 



JOINT VENTURE CONSIGNMENT AGREEMENT

RxLeaf Inc

 

This Joint Consignment Venture ("Agreement") is entered into effective as of the
date of last signing (the "Effective Date") by and among the following two
parties outlining a consignment and marketing joint venture (the “Joint
Venture):

 

•RxLeaf, Inc. (“RxLeaf”) a a Delaware corporation with a business address of 477
Madison Ave, 6th floor, New York, New York;

 

•Cannabis Global, Inc. ("MCTC”), a Nevada corporation with a business address of
520 South Grand Avenue, Ste. 320, Los Angeles, California;

 

MCTC, RxLeaf Inc. being referred to herein as a “Party”, or collectively as the
“Parties.”

 

RECITALS

 

WHEREAS,        RxLeaf Inc is a corporation organized and operating in good
standing under the laws of the State of Delaware. that will be selling MCTC’s
products (the “Products”) on its platforms. The Products are outlined as
Appendix A, which is attached hereto;

 

WHEREAS, MCTC is a corporation organized and operating in good standing under
the laws of the State of Nevada. MCTC possesses expertise in business
organization and management of operations and productization within the hemp
products marketplace;

 

WHEREAS, Pursuant to the terms and conditions of this Agreement, the Parties
determined that it is desirable and advantageous to formally join and
participate in this Joint Venture;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. General Provisions

 

1.1. Joint Venture Summary. The Parties create a Joint Venture Consignment
agreement where MCTC will develop, manufacture and consign products (the “Joint
Venture Products”) toward the Joint Venture and RXLeaf will co-market the
Products with MCTC. The Joint Venture Products are outlined in Appendix A.
Profits from the Joint Venture shall split 50/50 between the Parties as outlined
herein.

 

1.2 Joint Venture Purpose. The primary purpose of the Joint Venture is to engage
in the sale of products through e-commerce platforms of RxLeaf, including the
sales of the Products and joint marketing of the goods in conjunction with MCTC.

 

1.3 Term of the Agreement. This Joint Venture shall commence on the last date
signed below and shall continue in existence in perpetuity or until terminated,
liquidated, or dissolved by law or as hereinafter provided.  

 

 



 
 

 

 

 

2. Management of the Joint Venture.

 

2.1 Responsibilities of MCTC. MCTC shall design, manufacture and finance the
Products to be sold by the Joint Venture in accordance with this Agreement.

 

2.2 Responsibilities of RXLeaf. RxLeaf will hold primary responsibility for
marketing and sales of the products in accordance with this Agreement.
Additionally, RxLeaf shall be responsible for inventory management, payment
processing and fulfillment of the Products.

 

2.3 Good Faith and Fair Dealing. The Parties acknowledge the dynamics of the
marketplace, the supply channels and sales and marketing process relative to
Products. Thus, both agree that no agreement is able to account for all events
and contingencies. Thus, the Parties agree to utilize good faith practices to
jointly oversee, manage and coordinate the day to day operations of the Joint
Venture and in all business dealings of the Joint Venture and to exercise due
care and prudent business judgment to loyally carry out the operations for the
benefit of the Joint Venture.

 

2.4 Products Approved. Only products approved by RxLeaf will be included as part
of this agreement and can change at any time by the approval of Rxleaf. From
time to time the Products will be updated or amended, added or deleted within
Appendix A - Products, which is attached hereto.

 

3. Specific Arrangements of the Joint Venture

 

3.1 Product Production. MCTC is responsible for producing and packaging the
Products. These Products will be produced in shippable formats, which are
further outlined in Appendix A - Products.

 

3.2 Product Labeling and Branding. MCTC and RxLeaf will determine on a product
by product basis which products have MCTC labeling and which products have
RxLeaf labeling. MCTC will ensure it has followed all regulations related to
labeling and will be solely responsible for all labels on their products and
will name RxLeaf as additional insured on product and labelling liability
coverage. Permission will be required for use of each others branding for any
purpose.

 

3.3 Consignment. MCTC shall be responsible for producing the products out of its
own cash flow and then consigning the Products to the Joint Venture. Insurance
will be held by MCTC throughout the process manufacturing, warehousing, shipment
and fulfillment for all products covered under this agreement. RxLeaf will be
named as an additional insurer as it relates to Products in their possession.

 

3.4 Shipment of Products. MCTC will be responsible for arranging for shipment of
the Product to the U.S. located fulfillment site of RxLeaf’s choosing.

 

3.5 Sales of the Products. RxLeaf will offer the Products on its website(s) and
via other online venues. RxLeaf will conduct such operations in an industry
standard or better manner for the benefit of the Joint Venture.

 

3.6 Joint Marketing. While RxLeaf shall hold primary responsibility to design
and execute the marketing and sales plan. MCTC personnel shall be responsible
for providing timely assistance in the process, including, but not limited to
providing technical support, technical documentation, drafting of agreed to
marketing materials, editing of blog posts, etc.

 



2 
 

 

 

 

3.7 Payment Processing and Deposits of Payments. RxLeaf shall collect payments
for sales of the Products made to consumers. All funds from sales of the
Products shall be transferred from the payment processing platform or merchant
services company into a separate bank account created for the purpose of the
Joint Venture. Upon sales of a Product to a consumer and collection of the
funds, Rxleaf will collect and remit all sales taxes and thus will record the
gross amount of sales in their books. MCTC will place the amount of sale into
its sales account crediting the their inventory of the consigned Product, and
will receive remaining funds for the sale as noted in 3.10 below.

 

3.8 Shipment to End Consumer. RxLeaf shall warehouse, package for shipment and
ship the Products to customers via commercial means taking great care to
minimize costs to the Joint Venture.

 

3.9 Product Returns. RxLeaf shall establish means to accept the return of
Products and shall manage the process of accounting for such returns. There will
be processing and handling fee for any returned item. All shipping costs would
be paid by MCTC. Credits would be handled by MCTC’s end if related to product
issue.

 

3.10 Accounting and Profit Distribution. The Parties will evenly split the
profits generated by the Joint Venture. Profits shall be further defined in the
below outlined JV Procedures, but will generally be understood to mean revenues,
less sales taxes, less direct cost of goods, less direct shipping costs, less
admin & warehousing costs, pre-approved by the Parties. Neither Party shall add
general corporate overhead expenses to the Joint Venture. The Parties agree that
the spirit of this Joint Venture is for each Party to charge only direct and
easily provable, easily documentable expenses to the Joint Venture and not to
change the Joint Venture for general overhead or corporate personnel related
expenses.

 

Within ten (10) of the Effective Date, each Party will present to the other
Party a full list of expenses it expects to incur in support of the Joint
Venture.

 

The Parties shall agree on this list within Five (5) business days of
presentation. These agreed to expenses will become the basis for tracking,
accounting, payment processing, banking and reporting procedures (the “JV
Procedures”) to be implemented by the Parties in support of the Joint Venture.
It is understood there may be some non-significant direct costs not thought of
at beginning of relationship or that change over time.

 

MCTC shall be responsible for finalizing JV Procedures in conjunction with
RxLeaf. Both Parties shall approve the finalized JV Procedures and will agree to
be bound by such procedures, which shall serve as the basis for successful
operations. These procedures will include certificates of analysis and how often
provided to RxLeaf, third party testing, the extraction process by product and
how to handle any product changes

 

3.11 Profit Distribution Schedule. Profit shall be distributed on a monthly
basis by RxLeaf. At the close of the month, RxLeaf will provide a full
accounting of the sales by item and deposit of funds to MCTC as outlined in the
JV Procedures.

 

 

3 
 

 



 

Section 4 Representations of the Parties.

 

4.1 Organization. Each Party that is a corporation and is duly organized and
incorporated and in good standing in the jurisdiction of its incorporation, has
full power and authority to enter into and perform its obligations under this
Agreement and has the requisite approval of its Board of Directors or Managers
to enter into this Agreement and to consummate the transactions contemplated
hereby and thereby;

 

4.2 Authority. This Agreement is valid, binding, and enforceable obligations of
the Parties, which have executed such agreements, in accordance with their terms
(except that the enforceability of such Party’s obligations thereunder is
subject to general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law or in
arbitration). All material consents, approvals, authorizations, and other
requirements prescribed by any law, rule, or regulation that must be obtained or
satisfied by such Party and are necessary for such Party’s execution and
delivery of this Agreement and the Ancillary Agreements or the performance of
the terms thereof have been obtained and satisfied;

 

4.3 No Conflicts. The Parties represent that each Party is free and clear of
other conflicts that may affect the business operations or profitability of the
Joint Venture. This includes, but is not limited to non-compete agreements,
business sales agreements, patent and/or other intellectual property agreements
and any or all other such business or personal agreements that may affect
business operations.

 

4.4 Binding Agreement. The execution and delivery of this Agreement by each
Party which has executed the agreements, and the consummation of the
transactions contemplated thereby will not result in a breach of any of the
terms and provisions of, or constitute a default under, or conflict with, any
material agreement, indenture, judgment, decree, order, or award of any court,
governmental body, or arbitrator applicable to such Party, including any law,
rule or regulation applicable to such Party, or their respective incorporation
or organizational documents;

 

4.5 Asset Control. Products are provided on a consignment basis and shall remain
the property of MCTC and MCTC shall maintain legal ownership of the Products
until sold to the end customer.

 

4.6 No Transfer. No Party has been granted and will not grant any license or
other contingent or non-contingent right, title or interest under or relating to
its assets including the city and state licenses in California and will not be
under any obligation that does or will conflict with or otherwise affect this
Agreement. It is understood by the Parties there is no transfer of any licenses
within this Agreement.

 

4.7 No Obligation. No Party is under no obligation to any third Party that would
interfere with its representations, warranties or obligations under this
Agreement.

 

 

4 
 

 



Section 5 - Dissolution, Winding Up and Buy-Out

 

5.1 General Dissolution. The Joint Venture will be terminated and dissolved upon
request of either Party, at any time for any or no reason.

 

5.2 Accounting on Termination. If the Joint Venture is terminated, each Party
shall be furnished with a statement which shall set forth a full accounting of
the business of the Joint Venture.

 

5.3 Inventory Accounting and Observation. MCTC shall have full rights to appoint
its accounting firm and/or audit team to inspect the inventory of Products, upon
reasonable notice. Such access shall not be unduly denied. Rx Leaf agrees to
provide reasonable assistance in inventory counts, auditing of inventory,
inventory observation and other related tasks in order to assist MCTC in
completing accounting and audits, as reasonably requested.

 

5.4 Effect of Termination. Upon termination, all consignment inventory shall
immediately be returned to MCTC. A final accounting of the Joint Venture shall
be made as of the date of termination and all accounts settled in accordance
with the Joint Venture Procedures to be agreed to by the Parties.

 

Section 6 – Dispute Resolution

 

6.1 Initial Procedure. The Joint Venture Parties agree to meet informally in an
attempt to resolve the dispute amongst themselves acting in good faith.

 

If the Joint Venture Parties cannot resolve the dispute, they shall then be
required to endeavor to achieve a resolution of such claim, dispute, difference
or controversy by non-binding mediation administered by the American Arbitration
Association under its Commercial Mediation Procedures, before resorting to
arbitration, litigation, or some other dispute resolution procedure.

 

The Party which elects to seek resolution of such claim, dispute, difference or
controversy by mediation shall notify the other Party in writing of such
election. Any such notice shall describe in reasonable detail the subject matter
of such claim, dispute, difference or controversy, and include a statement of
such party’s position and a summary of the arguments supporting that position
and the relief sought and shall also identify the names of three (3)
prospective, independent, neutral mediators and include a statement of their
respective curricula vitae. Each of such prospective mediators shall be a Party
of the American Arbitration Association National Roster of Arbitrators and
Mediators and have experience in commercial matters, including, if practicable,
joint ventures.

 

Within ten (10) business days following its receipt of such notice, the
recipient Party shall submit to the other Party a written response, which
response shall include a reasonably detailed statement of the recipient Party’s
position regarding the dispute identified by the notifying Party and a summary
of the arguments supporting that position. Any such response shall also include
the name, selected from the list of prospective mediators provided by the
notifying party, of the individual who will act as the mediator in the dispute
identified by the notifying party.

 

The Parties shall meet with the selected mediator in the City of Los Angeles,
California, or such other location as the Joint Venture Parties may mutually
agree within thirty (30) business days after the recipient Party has received
notice of the dispute and shall proceed diligently and in good faith, using
commercially reasonable efforts, to resolve the matters in dispute. The
mediation shall not continue longer than one (1) hearing day without the written
approval of both parties. Neither Party shall be bound by any recommendation of
the mediator. One or more senior executives from each party shall personally
participate in the mediation proceedings contemplated herein and shall endeavor
to achieve a resolution of the dispute through mutual agreement.

 



5 
 

 

 

 

The senior executives, who shall have full authority to decide on behalf of and
bind their respective entities, shall allocate at least one (1) full business
day of their time for the mediation process on any such claim, dispute,
difference or controversy submitted to mediation hereunder. Such senior
executives may be represented by counsel in connection with any such mediation
proceedings and, in addition, either party may, with permission of the mediator,
bring such additional persons as are needed to respond to questions, contribute
information or participate in the negotiations.

 

The fees and expenses of the mediator and the American Arbitration Association
shall be shared equally by both parties. The mediator shall be disqualified as a
witness, consultant, expert or counsel for any party with respect to any such
claim, dispute, difference or controversy and any related matters. All offers,
promises, conduct and statements, whether oral or written, made in the course of
the mediation by any of the parties, their agents, employees, experts and
attorneys, and by the mediator or any employees of the American Arbitration
Association, are confidential, privileged and inadmissible for any purpose,
including, but not limited to, impeachment, in any arbitration, litigation or
other proceeding related to this Agreement, provided, however, that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation.

 

At no time prior to or during the mediation shall either party initiate an
arbitration or litigation related to this Agreement except to pursue a
provisional remedy that is authorized by law or by agreement of the parties. If
any such claim, dispute, difference or controversy is not resolved by such
mediation, either party may pursue such rights and remedies as may be available
to either of them under this Agreement or at law or in equity.

 

6.2 Injunctive Relief. Nothing in this Agreement shall preclude any Party, at
any time, from taking or requesting any judicial or other authority in any
country to order any provisional or conservatory measure, including pre-award
attachment, injunction or similar remedy for the presentation of its rights and
interests.

 

6.3 Governing Law. This agreement shall be deemed to have been entered into in
California and shall be governed by and construed under the laws of California
without giving effect to the principles of conflicts of law. Any Dispute for
which a Party is permitted to bring a court proceeding shall be instituted in
the courts of California, and each Party irrevocably submits to the jurisdiction
of such courts in any such suit, action, or proceeding. Service of process,
summons, notice, or other document by mail to such Party's address set forth
herein shall be effective service of process for any suit, action, or other
proceeding brought in any such court.

 

6.4 Attorney fees. In any Dispute for which a Party is permitted to bring a
court or arbitration proceeding, the prevailing Party shall be entitled to
recover its actual attorneys' fees and court costs from the non-prevailing
Party.

 

Section 7 Indemnifications

 

7.1 Indemnification Obligations. Each Party shall indemnify, defend and hold
harmless the other Party and its officers, directors, employees, agents,
successors and assigns against all Losses arising out of or resulting from any
third-party claim, suit, action or proceeding related to or arising out of or
resulting from:

 

 



6 
 

 

 

(a) the other Party's breach of any representation, warranty, covenant or
obligation under this Agreement; or

 

(b) use by the Joint Venture in connection with any operational activities
performed pursuant to the Joint Venture. Riverside Hemp Joint Venture shall
obtain appropriate and sufficient general liability insurance to cover its Joint
Venture operations in an amount equal to one million dollars per occurrence,
with appropriate coverage that is customary for the agricultural operations
undertaken by the Joint Venture.

 

7,2 Indemnification Procedure. The indemnitee shall promptly notify the
indemnitor in writing of any Action and cooperate with the indemnitee at the
indemnitor's sole cost and expense. The indemnitor shall immediately take
control of the defense and investigation of the Action and shall employ counsel
of its choice/reasonably acceptable to the indemnitee to handle and defend the
Action, at the indemnitor's sole cost and expense. The indemnitor shall not
settle any Action in a manner that adversely affects the indemnitee's rights
without the indemnitee's prior written consent, which shall not be unreasonably
withheld or delayed. The indemnitee's failure to perform any obligations under
this Section shall not relieve the indemnitor of its obligation under this
Section except to the extent that the indemnitor can demonstrate that it has
been materially prejudiced as a result of the failure. The indemnitee may
participate in and observe the proceedings at its own cost and expense with
counsel of its own choosing

 

Section 8 Miscellaneous Provisions

 

8.1 Force Majeure. Neither Party shall be liable or responsible to the other
Party, nor be deemed to have defaulted under or breached this Agreement, for any
failure or delay in fulfilling or performing any term of this Agreement, when
and to the extent such failure or delay is caused by:

 

(a) acts of God;

 

(b) flood, fire or explosion;

 

(c) war, terrorism, invasion, riot or other civil unrest;

 

(d) embargoes or blockades in effect on or after the date of this Agreement;

 

(e) national or regional emergency;

 

(f) strikes, labor stoppages or slowdowns or other industrial disturbances;

 

(g) some global pandemics such as COVID-19

 

each of the foregoing, a "Force Majeure"), in each case, provided that (i) such
event is outside the reasonable control of the affected Party; (ii) the affected
Party provides prompt notice to the other Party, stating the period of time the
occurrence is expected to continue; and (iii) the affected Party uses diligent
efforts to end the failure or delay and minimize the effects of such Force
Majeure event. A Party may terminate this Agreement if a Force Majeure event
affecting the other Party continues substantially uninterrupted for a period of
one hundred and twenty (120) Business Days or more. Unless the Party terminates
this Agreement pursuant to the preceding sentence, all timelines in the Joint
Venture Plan shall automatically be extended for a period up to the duration of
the Force Majeure event.

 



7 
 

 

 

 

8.2 Further Assurances. Each Party shall, upon reasonable request, and at the
request of the other Party, promptly execute such documents and perform such
acts as may be necessary to give full effect to the terms of this Agreement.

 

8.3 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument. Any party to this Agreement may
deliver an executed copy hereof or of any of the Related Agreements by facsimile
transmission or electronically in Portable Document Format (PDF) to another
party hereto or thereto and any such delivery shall have the same force and
effect as any other delivery of a manually signed copy of this Agreement or of
any of the Related Agreements.

 

8.4 Publicity. Each Party agrees that press releases and/or federal regulatory
agency and other announcements to be made by the Joint Venture may be required
and that neither Party will withhold any such reasonable request.

 

8.5 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

8.6 Assignability. This Agreement, and all rights and obligations hereunder, are
personal to the Parties and shall not be assigned by any of them voluntarily or
by operation of law without the prior written consent thereto by the other
Parties hereto. No assignment shall become effective until the prospective
transferee has executed and delivered to the Joint Venture an undertaking
satisfactory to counsel for the other parties in which the transferee agrees to
be bound by the terms of this Agreement and all of the Related Agreements as may
be appropriate.

 

8.7 No Waiver. A failure by any party to assert its rights under this Agreement
shall not be deemed a waiver of such rights, nor shall any waiver be implied
from any act or omission. No waiver by a party with respect to any right shall
extend its effect to any subsequent breach of the terms hereof of like or
different kind unless such waiver explicitly provides otherwise.

 

8.8 Agreements. This Agreement may be altered, modified, or amended only by a
written instrument duly executed by each of the Parties.

 

8.9 Complete Agreement. This Agreement amends and restates, in its entirety, the
Joint Venture Agreement. This Agreement, together with the Disclosure Schedules
hereto and the Ancillary Agreements, represent the entire agreement of the
parties with respect to the transactions contemplated hereby and shall supersede
and replace the existing Joint Venture Agreement and any and all previous
contracts, arrangements, understandings, negotiations and commitments between
the parties with respect to the transactions contemplated hereby (whether oral
or written); provided, however, that it does not change or otherwise alter or
affect any of the Ancillary Agreements except to the extent that the provisions
of any such Ancillary Agreements are inconsistent with any of the provisions
hereof, in which event the provisions of this Agreement will govern and control.

 

8.10 Responsibility for Breach by Affiliates. Each Party shall be responsible
for and liable for any breach of the provisions of this Agreement or any
agreement executed in connection herewith (including, but not limited to, the
Related Agreements) by its Affiliates, and any such breach by a Party’s
Affiliate shall be considered a breach of this Agreement by such Party.

 



8 
 

 

 

 

8.11 Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given in to the Parties via the addresses provided herein on the signature
pages of this Agreement.

 

Notices sent in accordance with this Section shall be deemed effectively given:
(a) when received, if delivered by hand (with written confirmation of receipt);
(b) when received, if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail (in each case, with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the five (5) Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid to the
address noted on the signature pages of this Agreement.

 

8.12 Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement so as to affect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(end of section – signature pages follow)

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

 

FOR CANNABIS GLOBAL, INC:

 

By: /s/ Arman Tabatabael

 

ARMAN TABATABAEI

Director, Chairman of the Board, CEO

 

Date:______________________________________

 

 

 

FOR RxLeaf:

 

By: /s/ Chris Pauze

 

Chris Pauze

CFO

 

Date:______________________________________

 

(End of first signature page)

 

 



9 
 

 

 


APPENDIX A - PRODUCTS

 

 

AS OF THIS EFFECTIVE DATE OF THIS AGREEMENT. THIS APPENDIX IS BLANK.

 

AS IS OUTLINED IN SECTION 2.4, THIS APPENDIX A - PRODUCTS SHALL BE UPDATED FROM
TIME TO TIME.

